Citation Nr: 0727016	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed alcoholic 
neuropathy of the left lower extremity, to include as 
secondary to the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for claimed alcoholic 
neuropathy of the right lower extremity, to include as 
secondary to the service-connected PTSD.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL


The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision issued by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2007.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a).  

However, the VA regulations provide that, where drugs are 
used for the therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(2-3); see also Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001) (38 U.S.C.A. § 1110 did not 
preclude a veteran from receiving compensation for an alcohol 
or drug abuse disability acquired as secondary to, or as a 
symptom of, a service-connected disability).  

During his March 2007 Board hearing, the veteran testified 
that he abused alcohol in attempt to alleviate his PTSD 
symptoms.  Further, he testified to having symptoms in his 
legs as vascular problems and a general lack of control of 
the legs.  

The Board notes an October 2003 VA treatment record in which 
an examination of the veteran demonstrated Wernicke-Koraskoff 
residues in the veteran with neurologic symptoms due to heavy 
alcohol consumption in the past and alcoholic neuropathy.  

The Board is also aware of an August 2004 VA treatment record 
in which examination results showed probable alcoholic 
neuropathy versus Wernicke-Koraskoff syndrome which was 
basically central nervous system and peripheral nerve damage 
due to alcohol.  

Despite the veteran's reported symptoms and clinical findings 
in the VA treatment records, the veteran has not been a VA 
examination, with an opinion as to the etiology of his 
claimed disorder as is "necessary" under 38 U.S.C.A. 
§ 5103A(d).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board also observes that VA regulations provide that a 
veteran who had active military, naval, or air service in the 
Republic of Vietnam during the Vietnam Era and has one of the 
diseases listed in 38 C.F.R. § 3.309(e), including acute and 
subacute peripheral neuropathy, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. § 3.307(a)(6)(iii).  

In such circumstances, service connection may be granted on a 
presumptive basis for the diseases listed in 38 C.F.R. § 
3.309(e). See 38 C.F.R. § 3.307(a)(6)(ii).  The veteran had 
the requisite service in Vietnam.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
alcoholic neuropathy of the left and 
right lower extremities since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and likely etiology of the claimed 
alcoholic neuropathy of the left and 
right lower extremities.  

The veteran's claims file should be made 
available to the examiner for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should offer an opinion as 
to the following:

(a)  Does the veteran have current 
neuropathy of the left and right 
lower extremities that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) is due to 
disease or injury incurred during 
his period of active service.  

(b)  If the veteran has neuropathy 
of the left and right lower 
extremities, is it at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) such disability 
is due to his excessive alcohol 
consumption.

(c)  If so, is it at least as likely 
as not (e.g., a 50 percent or 
greater likelihood) that the 
veteran's excessive alcohol 
consumption and resulting alcoholic 
neuropathy of the left and right 
lower extremities was proximately 
due to, or the result of his 
service-connected PTSD.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above 
development, the veteran's claim of service 
connection for alcoholic neuropathy of the 
left and right lower extremities, to 
include as secondary to the service-
connected PTSD should be readjudicated.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



